Citation Nr: 0426193	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  96-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to service connection for the residuals of a 
bilateral orchiectomy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the RO.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  The veteran sustained a mortar injury with multiple 
fragment wounds of the upper legs during his active military 
service.  

3.  The veteran's bilateral orchiectomy is shown as likely as 
not to be due to his  injuries sustained in combat during 
service in the Republic of Vietnam.   


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of a bilateral 
orchiectomy is due to an injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the veteran's service medical records 
shows that he sustained a mortar injury in September 1967.  
He had multiple fragment wounds of the neck, right distal 
forearm, right upper leg, and left leg, to include the 
popliteal space.  

An October 1968 statement from a January 1968 medical board 
shows final diagnoses of neuropraxia of the left posterior 
tibial nerve, multiple shrapnel wounds, arteriovenous fistula 
of the left popliteal artery and vein, and retained foreign 
bodies in the left popliteal space.  Neurologically, the 
board indicated a diagnosis of hemiparesis of the right 
posterior tibial nerve.  Anxiety reaction was also noted.  

On VA examination in January 1974 the veteran complained of 
pain in his penis.  He noted that he had been diagnosed with 
a urethral stricture.  

In a January 1975 statement, the veteran reported that he had 
become impotent.  At a subsequent February 1975 VA 
examination the veteran indicated that he had pain in his 
penis and maintained that his urethral stricture had rendered 
him impotent.  The examiner concluded that the veteran's 
impotence was due to anxiety.

A VA treatment note dated in November 1990 indicates the 
veteran's gender dysphoria.  The veteran identified himself 
as a transsexual, though he had not undergone surgery.  

A July 1994 VA treatment note indicates the veteran's 
complaints of having testicular pain.  The provider noted 
that the veteran had a history of sexual orientation 
confusion and questioned whether he was seeking an avenue for 
orchiectomy.  He noted that the veteran had mentioned sex 
change several times during the conversation.  Scrotal 
ultrasound revealed two small intratesticular cysts.  The 
right testicle was free from masses and had normal blood 
flow.  

A November 1994 letter from a private urologist indicates 
that the veteran underwent a bilateral orchiectomy.  He noted 
that the orchiectomy was a result of suffering long-term from 
military injuries.  He stated that the veteran had severe 
testicular pain.  

An April 1995 letter from the veteran's private psychiatrist 
indicates that he veteran had reacted to his orchiectomy with 
a sense of relief and well being.  He was noted to be looking 
forward to a complete  sex change.  The psychiatrist 
indicated that he did not see any contraindication to the 
procedure.  

A September 1995 letter from a private urologist indicates 
that the veteran underwent sex reassignment surgery during 
that month.  

The veteran testified before a Hearing Officer at the RO in 
November 1996.  He described his combat injuries.  He stated 
that he had experienced problems with his penis and testicles 
since that time.  

A letter from the veteran's private urologist, dated in 
December 1997, indicates that the veteran had been a patient 
since May 1994.  The physician noted that the veteran had 
suffered from pain in the scrotal area that could not be 
alleviated through conservative measures, so he had undergone 
a bilateral orchiectomy in October 1994.  

The physician indicated that the veteran had subsequently 
undergone total gender reassignment.  He noted that the 
gender reassignment was advised by the veteran's 
psychiatrist, and that the bilateral orchiectomy was a 
planned part of the procedure.  

In September 2002, the Board requested an expert medical 
opinion from a VA physician.  In March 2004, a VA urologist 
reviewed the veteran's claims folders and noted that the 
veteran had a complex medical history, to include the 
veteran's report of chronic testicular pain subsequent to his 
combat wounds.  

The examiner opined that it was at least as likely as not 
that the veteran's bilateral orchiectomy was due to his 
combat injuries.  He noted that it was impossible to 
ascertain the role of combat in causing the orchIalgia, or in 
ultimately motivating him to undergo orchiectomy and gender 
reassignment.  He indicated that the veteran's sexual 
confusion, by history, predated his military service.  He 
concluded that it was not unreasonable to believe that the 
veteran's experiences in the military and the injuries he 
sustained might have had some part in his ultimate need for 
orchiectomy and gender reassignment.  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

As explained hereinbelow, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with VCAA or the 
implementing regulations.  


III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2003).  

Having reviewed the claim and extending the benefit of the 
doubt to the veteran, the Board concludes that service 
connection for the residuals of the bilateral orchiectomy is 
warranted.  In this regard the Board notes that the service 
medical records document the veteran's combat wounds, to 
include multiple fragment wounds.  The veteran maintains that 
he suffered from testicular pain since that time.  

The VA expert who rendered the March 2004 opinion concluded 
that it was at least as likely as not that the veteran's 
bilateral orchiectomy was due to his combat injuries.  
Accordingly, service connection is in order for the residuals 
of the bilateral orchiectomy.  



ORDER

Service connection for the residuals of a bilateral 
orchiectomy is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



